Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a dual arm antenna whose main portion comprises a first arm antenna branch and a second arm antenna branch, however, the prior art fails to teach an antenna that comprises a main portion has a ring-shape with a split and has a first end portion and a second end portion which form the split, a first feeding terminal, a second feed terminal, and additional terminal are provided on the main portion and are parts which are fixed to the object when the antenna is mounted on the object, a first feeding terminal is situated nearer to the first end portion on the main portion than the second feeding terminal is situated, and the additional terminal is situated nearer to the second end portion on the main portion than the second feeding terminal is situated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845